DETAILED ACTION


Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 01/10/2022 has been entered.
 

Remarks
Claims 1-6, 9-18 and 20-23 were pending. Claims 1-5, 9-11, 13-14 and 17 are amended. Claims 7-8, 19 and 21-23 are cancelled. Claims 24-26 are added. Claims 1-6, 9-18, 20 and 24-26 are currently pending.

Allowable Subject Matter
Claims 1-6, 9-18, 20 and 24-26 are allowed.

The following is an examiner’s statement of reasons for allowance: Regarding to claim 1 (Currently Amended).
Further search and consideration for prior art in order to cure the deficiency of Quast prior art does not result on prior art that can show or suggest an image processing method, the image processing method comprising: 
determining extraction regions of the images according to the top-view mode;
collecting first brightness information on the extraction regions, before performing view point conversion on extraction regions of the images and before performing image stitching on the extraction regions of the images;
converting and stitching the extraction regions of the images based on conversion information in a lookup table and the first brightness information to generate a top-view stitched and converted target image, the top-view stitched and converted target image being converted to have a different point of view with respect to the at least two camera devices;
determining an average brightness of the top-view stitched and converted target image;
comparing the average brightness of the top-view stitched and converted target image to a predetermined threshold value;
in response to the average brightness of the top-view stitched and converted target image being less than or greater than the predetermined threshold value, adjusting an exposure time of at least one of the two camera devices and adjusting the conversion information in the lookup table to generate an updated lookup table; and
generating an updated top-view stitched and converted target based on the updated lookup table.

These limitations taken with all the other limitations found in the independent claims are not fairly taught in the prior art.  Therefore, the amended independent claim 1 along with dependent claims 2-6, 9-10 and 24 are allowed. 

The independent claims 11, 12, 13 and 17 along with their dependent claims 14-16, 18, 20 and 24-26 are allowed for the same reasons of allowance as discussed above.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ASMAMAW G TARKO whose telephone number is (571)272-9205. The examiner can normally be reached Monday -Friday 9:00 Am - 5:00 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Chris Kelley can be reached on (571) 272-7331. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


ASMAMAW G. TARKO
Examiner, Art Unit 2482



/CHRISTOPHER S KELLEY/           Supervisory Patent Examiner, Art Unit 2482